NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

DR. CHRISTINA PAYLAN,                      )
                                           )
             Petitioner,                   )
                                           )
v.                                         )      Case No. 2D17-5161
                                           )
TIMOTHY FITZGERALD and FARMER              )
& FITZGERALD, P.A.,                        )
                                           )
             Respondents.                  )
                                           )

Opinion filed May 30, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Gregory P. Holder, Judge.

Christina Paylan, pro se.

Matthew Farmer of Farmer & Fitzgerald,
Tampa, for Appellees.



PER CURIAM.


             Denied.




LaROSE, C.J., and MORRIS and ATKINSON, JJ., Concur.